Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 11, 2016

The Court of Appeals hereby passes the following order:

A16D0304. TREVOR MCGILL v. CAMIELLE BORUCKI.

      Trevor McGill filed this application for discretionary appeal from the trial
court’s order denying his motion to change the last name of the parties’ minor child.
The order was entered in a pending divorce case.1 We, however, lack jurisdiction.
      The divorce case remains pending below as no final decree has been entered.
Therefore, the order that McGill wishes to appeal is interlocutory in nature. See
Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 589 (1) (408 SE2d 103)
(1991). A party seeking appellate review from an interlocutory order must follow the
interlocutory application procedure set forth in OCGA § 5-6-34 (b), which includes
obtaining a certificate of immediate review from the trial court and filing within ten
days of the order. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
OCGA § 5-6-35, which governs the discretionary appeal procedure, does not excuse
a party seeking appellate review of an interlocutory order from complying with the
additional requirements of OCGA § 5-6- 34 (b). See Bailey, supra. McGill’s failure
to follow the interlocutory appeal procedure deprives us of jurisdiction over this
application, which is therefore DISMISSED.




      1
         McGill filed his application in the Supreme Court of Georgia, which
transferred it to this Court.
Court of Appeals of the State of Georgia
                                     04/11/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.